DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered. 

Response to Amendment
The amendment filed on 08/02/2021 has been entered and fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic communication with Paskalov Dmistry (Registration Number 77,228) on August 13, 2021.

Please replace the claims as follows: 


receiving a request packet;
adding the request packet to a blockchain;
receiving a verifier registration packet; 
creating a genesis block using the verifier registration packet as the genesis block;
creating a hash based on the added request packet and blockchain data, wherein an authentication history is used to create the hash, wherein the hash is a cumulative hash that begins with a genesis block and ends with the added request packet;
transmitting the hash to a user; and
receiving a verifier packet, wherein the verifier packet includes an authentication token generated by the user that incorporates the hash, wherein the hash is used as a basis of the authentication token, validating the hash and the authentication token by comparing the hash of all blocks in the blockchain up to and including a request block of the user with the hash in the authentication token; and
transmitting a successful authentication message to the user.

2. (Currently Amended) The method of claim 1, further comprising: 

receiving a user registration packet.

 8. (Currently Amended) A computer system for blockchain based authentication, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors 
receiving a request packet;
adding the request packet to a blockchain;
receiving a verifier registration packet;
creating a genesis block using the verifier registration packet as the genesis block;
creating a hash based on the added request packet and blockchain data, wherein an authentication history is used to create the hash, wherein the hash is a cumulative hash that begins with a genesis block and ends with the added request packet;
transmitting the hash to a user; and
receiving a verifier packet, wherein the verifier packet includes an authentication token generated by the user that incorporates the hash, wherein the hash is used as a basis of the authentication token, validating the hash and the authentication token by comparing the hash of all blocks in the blockchain up to and including a request block of the user with the hash in the authentication token; and
transmitting a successful authentication message to the user.

9. (Currently Amended) The computer system of claim 8, further comprising:

receiving a user registration packet. 

15. (Currently Amended) A computer program product for blockchain based authentication, comprising:

receiving a request packet;
adding the request packet to a blockchain;
receiving a verifier registration packet;
creating a genesis block using the verifier registration packet as the genesis block;
creating a hash based on the added request packet and blockchain data, wherein an authentication history is used to create the hash, wherein the hash is a cumulative hash that begins with a genesis block and ends with the added request packet;
transmitting the hash to a user; and
receiving a verifier packet, wherein the verifier packet includes an authentication token generated by the user that incorporates the hash, wherein the hash is used as a basis of the authentication token, validating the hash and the authentication token by comparing the hash of all blocks in the blockchain up to and including a request block of the user with the hash in the authentication token; and
transmitting a successful authentication message to the user.

16. (Currently Amended) The computer program product of claim 15, further comprising:

receiving a user registration packet.



Allowable Subject Matter
Claims 1-2, 4-5, 7-9, 11-12, 14-16 and 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Krishnamacharya, U.S. Pub. Number 2020/0007316 A1, discloses an online identity can be verified based on data from multiple identity sources stored in a blockchain. For example, a request for a token is received from an entity for authenticating an online identity of the entity to an online service. The request can be stored in a blockchain that represents the online identity of the entity by adding a new block to the blockchain. The new block can include data indicating the request for the token. The token can be generated based on the one or more ordered blocks in the blockchain.

Newly cited reference, Pierce, U.S. Pub. Number 2010/0254537 A1, discloses a hash chain of blocks. Each block is connected or "chained" to the previous block by a hash chain. For example, block contains a reference to the hash of the previous block's header (parent block) in the chain. The hash of block is included in next block and so on. In this way, the blockchain is linked to the previous block creating a chain. For a given block, all subsequent blocks after that block verify the given block. The given block verifies all the blocks prior to the given block. 
 
Newly cited reference, Haldenby U.S. Pub. Number 2018/0276666 A1, discloses in verifying the integrity of SV block-chain ledger, block-chain verification module may access SV purchase transaction block, 

Newly cited reference, Williams, U.S. Pub. Number 2021/0224934 A1, discloses each block may contain a computerized hash value of the previous block. The hash value may allow users of the blockchain to verify the integrity and authenticity of the blockchain as a whole, where hash values across all blocks of the chain, down to the genesis block, may be verified.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of receiving a verifier registration packet; creating a genesis block using the verifier registration packet as the genesis block; creating a hash based on the added request packet and blockchain data, wherein an authentication history is used to create the hash, wherein the hash is a cumulative hash that begins with a genesis block and ends with the added request packet; transmitting the hash to a user; and receiving a verifier packet, wherein the verifier packet includes an authentication token generated by the user that incorporates the hash, wherein the hash is used as a basis of the authentication token, validating the hash and the authentication token by comparing the hash of all blocks in the blockchain up to and including a request block of the user with the hash in the authentication token; and transmitting a successful authentication message to the user, without the usage of impermissible hindsight reasoning.
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 8, and 15, and thus these claims are considered allowable. The dependent claims which further limit claims 1, 8, and 15 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491